In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated January 23, 1968, which, after a hearing, denied the application. 'Order reversed, on the law and the facts, and case remitted to the Criminal Term with ,the direction that defendant be resentenced nunc pro time as of February 24, 1954. We agree with the District Attorney that under the broad concept enunciated in People v. Montgomery (24 N Y 2d 130) and People v. Callaway (24 N Y 2d 127) defendant should be resentenced to enable him to prosecute an appeal from the judgment of conviction. Beldoek, P. J., Christ, Brennan, .Rabin and Hopkins, JJ., concur.